*575ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MARC K. BONDS of JERSEY CITY, who was admitted to the bar of this State in 1982, be publicly reprimanded for failing to maintain proper trust account records in violation of R. 1:21-6 and for failing to cooperate with the disciplinary authorities in violation of RPC 8.1(b) and RPC 8.4(c), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MARC K. BONDS is hereby publicly reprimanded; and it is further
ORDERED that respondent provide a certified audit of his trust account on or before September 1, 1991, and that respondent file certified audit reports of his records for calendar years 1991 and 1992, said reports to be filed within thirty days of the close of each year; and it is further
ORDERED that respondent attend and complete the next ICLE Skills and Methods course on trust and business accounting for attorneys that is offered by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.